Citation Nr: 0112810	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  97-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depression to 
include as secondary to Guillain-Barre Syndrome.

2.  Entitlement to an increased disability rating for 
Guillain-Barre Syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, wife of veteran, and Dr. Jose Arturo Juarbe Ortiz


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1997 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for Guillain-Barre Syndrome was denied.  The veteran 
also appeals a November 1998 rating action which denied 
service connection for major depression.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
that to provide a medical examination when such examination 
is necessary to make a decision on the claim.  Id. at § 3(a) 
(to be codified as amended at 38 U.S.C. § 5103A).  In January 
2001, the veteran submitted a VA Form 9, wherein he stated, 
"I continue [out patient treatment] with Dr. Juarbe and he 
still finds [my nervous condition] secondary to Guillain-
Barre."  It does not appear as though a complete copy of 
treatment records from Dr. Juarbe  is presently associated 
with the claims folder.  On the contrary, the only clinic 
record from Dr. Juarbe is a July 2000 medical record.  As 
medical records concerning treatment from Dr. Juarbe may be 
pertinent to the issues present, these outpatient treatment 
records should be obtained. 

The evidence also shows that the veteran is currently in 
receipt of disability benefits from the Social Security 
Administration (SSA) effective April 1996.  However, the 
records pertaining to the veteran's claim for Social Security 
disability benefits as well as the medical records relied 
upon concerning that claim are not presently associated with 
the claims folder.  The duty to assist includes the 
procurement of "relevant records held by any Federal 
department or agency that the claimant adequately identified 
and authorizes the Secretary to obtain."  VCAA at § 3(a).  A 
March 2000 letter from the SSA indicates that the veteran's 
records could not be located; however, the SSA acknowledged 
that the veteran was receiving disability benefits with a 
primary diagnosis of "affective disorder."  In light of the 
recent changes in the law brought on by the VCAA, the Board 
is of the opinion that another effort should be made to 
obtain the records generated by the SSA in conjunction with 
the veteran's claim for disability benefits.    

Additionally, with respect to the veteran's claim for an 
increased rating for Guillain-Barre, the Board finds that a 
medical opinion is in order. The "duty to assist" requires 
a "thorough and contemporaneous medical examination" that 
is sufficient to ascertain the current level of disability, 
and accounts for its history.  Floyd v. Brown, 9 Vet. 
App. 88, 93 (1995).  This medical examination must consider 
the records of prior medical examinations and treatment in 
order to assure a fully informed decision.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  While the evidence shows that 
the veteran has had several VA neurological examinations, the 
examining physicians have indicated that the veteran has an 
additional back disability that is manifested, in part, by 
radiculopathy.  On a recent VA examination in December 2000, 
the examining physician opined that neurological evaluations 
showed "very little and very mild consequence" from 
Guillain-Barre.  The Board concludes that examiner should 
state as precisely as possible what disabling manifestations 
and residuals are attributable solely to the veteran's 
Guillain-Barre Syndrome.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his Guillain-
Barre Syndrome and major depression since 
July 2000.  In particular, the RO should 
obtain a complete copy of treatment 
records from Dr. Juarbe. After securing 
the necessary release, the RO should 
obtain these records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

3.  Thereafter, the physician who 
examined the veteran in  December 2000 
should be asked specify what disabling 
manifestations or residuals are 
associated with the veteran's Guillain-
Barre Syndrome.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review so 
that his memory is refreshed.  
Specifically the examiner should provide 
the following information:

a)  The examiner should identify 
with specificity, the symptoms or 
manifestations, if any, that are 
attributable to his Guillain-Barre 
Syndrome or residuals thereof.  In 
addition, the examiner should 
comment on the severity of each 
symptom or manifestation that was 
found on examination or otherwise 
indicated by the record. If another 
examination is required, it should 
be performed.

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report(s).

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
7.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its help in completing the requested development and trusts 
that it will attend to it in an expeditious manner.

		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




